Citation Nr: 1728487	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  04-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye disability, as a residual of an in-service head injury.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increased rating for service connected varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2004 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2008, the Veteran testified before the undersigned at a Travel Board hearing for several issues which were then on appeal, including entitlement to a TDIU.  A transcript of the hearing is associated with the claims file.  The Veteran testified before a different Veterans Law Judge in April 2014 for issues that were not on appeal in April 2008; however, the August 2014 hearing transcript is not available.  In October 2014, the Veteran was informed of his right to another hearing but he indicated that he did not desire another hearing.  38 C.F.R. § 20.717.  Since the August 2014 hearing transcript is not available, the August 2014 hearing is treated as if it did not occur.  As a result, the undersigned must adjudicate the claim based upon the original docket in a single decision.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011); 38 C.F.R. § 20.717 (2016); see also Chairman's Memorandum 01-11-10.

This appeal was previously before the Board in August 2015, at which time the appeal included several issues, including those remaining on appeal.  The Board granted an increased rating for service-connected laceration of the left forehead and determined that a debt based upon a dependent's school attendance was not valid but denied entitlement to service connection for a sinus condition, depression, widespread arthritis, and entitlement to an increased rating for migraine headaches.  In that decision, the Board referred the issue of entitlement to posttraumatic stress disorder (PTSD).  The Board also remanded the issues of entitlement to a left eye disability and entitlement to a TDIU for additional evidentiary development, as well as the issues of entitlement to service connection for chronic fatigue, sleep apnea, comorbid reflux, restless leg syndrome, left shoulder disability and entitlement to an increased rating for service-connected right leg disability for issuance of a statement of the case (SOC).  

In January 2017, the U.S. Court of Appeals for Veterans Claims (Court) issued an Order, pursuant to a joint motion for remand (JMR), which vacated the portion of the August 2015 decision that denied entitlement to service connection for depression.  The Board's determination as to the other issues on appeal was not disturbed.  In May 2017, the Board remanded the depression claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development consistent with the JMR and Court Order, including specifically to obtain an adequate medical opinion regarding whether the Veteran's depression is secondary to his service-connected migraine headaches.  Review of the claims file shows the AOJ recently submitted a request for an examination for the depression claim.  As additional action is pending on the depression claim, the Board will not take jurisdiction over that issue at this time.  

Review of the record show that, in January 2017, the AOJ denied entitlement to PTSD, as well as dysthymic disorder, insomnia, and left leg varicosities.  The Veteran filed a timely notice of disagreement (NOD) in February 2017; however, to date, the AOJ has not issued a statement of the case (SOC) addressing those issues.  However, the Veterans Appeals Control and Locator System (VACOLS) shows the AOJ has acknowledged receipt of the NOD and additional action is pending.  Thus, the Board will not take jurisdiction over those issues at this time.

With respect to the issues remanded by the Board in August 2015, the record reflects that the AOJ issued an SOC in June 2017 that addressed the issues of entitlement to service connection for restless leg syndrome, a left shoulder disability, comorbid reflux, as well as erectile dysfunction.  The Veteran subsequently filed a timely substantive appeal in July 2017, but these issues have not yet been certified to the Board.  The Board's review of VACOLS shows the AOJ has acknowledged receipt of the substantive appeal and is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The AOJ did not, however, substantially comply with the Board's August 2015 directives with respect to the left eye, TDIU, chronic fatigue, sleep apnea, and service-connected right leg claims.  Therefore, those issues must be remanded again, as discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic processing system.  

The issue of entitlement to service connection for Achilles tendonitis affecting the right leg has been raised by the record in a July 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in August 2015, the Board remanded the issues of entitlement to service connection for chronic fatigue, sleep apnea, comorbid reflux, restless leg syndrome, left shoulder disability and entitlement to an increased rating for service-connected right leg disability for issuance of an SOC in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

While the AOJ issued an SOC in June 2017 that addressed the issues of entitlement to service connection for restless leg syndrome, a left shoulder disability, and comorbid reflux, an SOC addressing the issues of entitlement to service connection for chronic fatigue and sleep apnea, as well as entitlement to an increased rating for service-connected right leg varicose veins, has not yet been issued.  Therefore, these issues must be remanded again for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also remanded the issues of entitlement to a left eye disability and entitlement to a TDIU for additional evidentiary development.  The Board specifically directed the AOJ to schedule the Veteran for a VA examination to determine whether any left eye disability diagnosed on examination was likely the result of any injury, disease, or event in service, including the April 1979 head injury.  

The record reflects the Veteran was afforded a VA eye examination in October 2015; however, that examination was inadequate because the examiner failed to provide the requested nexus opinion.  Indeed, while the examiner diagnosed the Veteran with dry eye syndrome and pinguecula, she only noted the Veteran did not have an eye muscle problem without providing further comment on whether the Veteran's dry eye syndrome and pinguecula are likely related to his military service, as specifically requested in the August 2015 remand.  

Because the October 2015 VA examiner did not provide the nexus opinion requested by the Board, the examination is deemed inadequate, thereby necessitating another remand.  See Stegall, 11 Vet. App. at 271 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the Board notes that the TDIU claim is inextricably intertwined with the service connection claim being remanded herein.  As such, the TDIU claim is deferred pending the adjudication of the Veteran's claims for entitlement to service connection for a left eye disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case on the issues of entitlement to service connection for chronic fatigue and sleep apnea, as well as entitlement to an increased rating for service-connected right leg varicose veins, based on consideration of all evidence of record.  See 38 C.F.R. § 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

2. Arrange for the clinician who conducted the October 2015 VA eye examination to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the October 2015 VA examiner is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.  

The examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any left eye disability diagnosed or manifested since January 2004, including but not limited to dry eye syndrome and pinguecula, is the result of any injury, disease, or event in service, including the April 1979 head injury.  

An opinion must be provided for each left eye disability diagnosed during the appeal period and a rationale must be provided for each opinion offered.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






